DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature of “a retention member defining one of more … projections” (claim 29, line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 32, 35, 37, 41-44, 46, and 47 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Beers et al. (U.S. Patent Publication No. 2014/0070042).
Beers et al. (‘042) discloses an automatic retention apparatus (160; Fig. 8), comprising:
a retention member (assembly 250 w/ lace 152, 700, 800, e.g., shown in at least Figs. 16-26) defining one or more recesses (recesses defined between each adjacent tooth-pair of gear 237, as shown in Fig. 24) and projections (projections defined by each tooth 237) in at least a portion (i.e., of gear 237) of the retention member;
a rotating member (gear 236, shown in at least Fig. 8) with multiple teeth (as shown in at least Fig. 8) engaging the one or more recesses and projections of the retention member (see paragraph [0104]), wherein the rotating member (236) is rotatable in a first direction (arrow 730) to reduce tension (e.g., as described in at least paragraph [0130]) of the retention member, and wherein the rotating member is rotatable in a second direction (700) opposite the first direction to increase tension (e.g., as described in at least paragraphs [0126] & [0127]) of the retention member; and
an actuator (220) mechanically coupled (via gear set 235, 236) as shown in at least Figs. 8, 11 and 30) to the rotating member (236), wherein the actuator is responsive to sensor input from at least one sensor (see description of “sensors” in at least paragraph [0175] where “Sensors providing such information to control unit 302 might include, but are not limited to, pressure sensors in shoe insoles to detect standing and/or rate of motion, bend indicators, strain gauges, gyroscopes, and accelerometers.”), and wherein the actuator is arranged and configured to rotate the rotating member in the first and second directions to increase or decrease tension of the retention member in response to input (input of information in the form of pressure, strain, acceleration, rate of motion, standing, as correspondingly described paragraph [0175], in which the tensioning and adjustment of tension is determined and affected by the motor 220 operating to rotate the rotating member 236 in its respective directions) from the at least one sensor;

(concerning claim 35) wherein the retention member surrounds at least a portion of an object (see at least Fig 1 where at least retention member component lace 152 surrounds a portion of the footwear);
(concerning claim 37) Fig. 1 shows the retention member (within housing 212) is mounted outside the object (of shoe);
(concerning claim 41) where rotating the rotating member in a first direction displaces a first portion of the retention member relative to a second portion of the retention member to adjust tension of the retention member (Fig. 27 demonstrates the rotating direction to affect a displacement of lace portions of lace 800 toward one another);
(concerning claim 42) wherein the actuator comprises: an electric motor (“motor 220 may be an electric motor”; see paragraph [0093]) mechanically coupled (via gear set 235, 236 and housing 212) to the rotating member, the electric motor responsive to control input from a processor (e.g., control bracelet 390) programmed to control (see paragraph [0158]) the electric motor to rotating in the first and second direction to adjust tension of the retention member;
(concerning claim 43) the rotation in the first and second directions is controlled by the processor as a function of force applied to the retention member (Fig. 39 shows the instruction of a processor as a function of tension force to maintain an initial tension force, as described in at least paragraphs [0171]-[0174]);
(concerning claim 44) the processor is responsive to the sensor input (the sensor input being described the sensors labeled function in paragraph [0175]), and wherein the processor is programmed to send the control input to the electric motor to control the electric motor according to the sensor input (sensor input being at least among parameters of pressure, standing and/or rate of motion, bend indication, strain, acceleration) to rotate (via motor 220) the rotating member in the first or second directions (740, 730, 700);
(concerning claim 46) wherein the at least one sensor is configured to detect changes in a sense parameter caused by movement (i.e., “rate of motion” of the shoe; see paragraph [0175]) of an object the retention member is coupled to; and
(concerning claim 47) the sensor input includes speed, angular momentum, velocity, motion, acceleration, air pressure, force, or ambient air temperature, or any combination thereof .
Allowable Subject Matter
Claims 30, 31, 33, 34, 38-40, 45 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous retention devices are represented by Rushbrook et al. (U.S. Patent No.  10,092,065), and Beers et al. (U.S. Patent Publication No. 2017/0265576 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Sandy/            Primary Examiner, Art Unit 3677